                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE



UNITED STATES OF AMERICA,                       *
                                                *
                Plaintiff,                      *
v.                                              *
                                                *               CR. NO. 18-10018-STA
KINYKO BOOKER                                   *
                                                *
                 Defendant.                     *


                             ORDER AND NOTICE OF RESETTING


       Upon Motion of the Defendant herein and for good cause shown, the sentencing is

hereby re-set until the 8th day of January, 2019 at 2:15pm.

       IT IS SO ORDERED.

       DATE: November 5, 2018.


                                             s/S. Thomas Anderson
                                             HONORABLE S. THOMAS ANDERSON
                                             UNITED STATES DISTRICT JUDGE

 
